This is an appeal from a judgment of the Supreme Court, reversing a decision of the surrogate of Yates county, which refused to admit to probate a paper writing propounded as the last will and testament of William Baskin deceased. The instrument bore date December 1, 1865. It has no attestation clause, except the words, "signed and published in presence of." It has two subscribing witnesses, Henry Smith, and William H. Wilsey, both of whom were examined before the surrogate.
The witness Smith testified as follows: "I saw the deceased subscribe his name to the instrument; at that time he declared it to be his last will and testament. I signed it as a subscribing witness in his presence, and at his request." On his cross-examination, he said: "This instrument was written by me at the request of the deceased. * * After he had signed the will, and after I had signed my name to it, Mr. Wilsey was called in. I then took up the paper and handed it to him, and said, `do you publish this to be your last will and testament?' He said he did acknowledge that to be his last will and testament." Wilsey testified as follows: "I am a subscribing witness to this instrument. I was called on to sign this will after it was written. I was called in the room; the deceased told me he wanted I should sign this will; and the will was presented to William Baskin deceased, and he took it in his hand; and he was asked if this was his last will and testament, and he said, `This is my last will and testament.' I then signed it. * * I think this instrument laid on the stand in sight when I was asked to sign it, and this is the same paper."
The surrogate held that the proof failed to show a due execution of the will, in that the testator did not subscribe the will in the presence of both of the attesting witnesses, but one of them having been present at such subscription, and did not acknowledge to the witness Wilsey, that the subscription *Page 421 
had been made by him, as required by the statute. The provision of the statute is as follows:
"Every last will and testament of real or personal property, or both, shall be executed and attested in the following manner:
"1. It shall be subscribed by the testator at the end of the will.
"2. Such subscription shall be made by the testator, in the presence of each of the attesting witnesses, or shall be acknowledged by him to have been so made, to each of the attesting witnesses.
"3. The testator, at the time of making such subscription, or at the time of acknowledging the same, shall declare the instrument so subscribed, to be his last will and testament.
"4. There shall be at least two attesting witnesses, each of whom shall sign his name, as a witness, at the end of the will, at the request of the testator." (2 R.S., 63, § 40, 1st ed.)
No one of these requisites can be dispensed with, and without a substantial compliance with them all, the will cannot be admitted to probate. The onus of satisfying the court that they have all been complied with, lies upon the party seeking to establish the will. (Chaffee v. Baptist Missionary Convention, 10 Paige, 91; Remsen v. Brinkerhoff, 26 Wend., 331; Lewis v. Lewis,
1 Kern., 224.)
Was this will duly executed by a compliance with all the requirements of the statute? is the question, and particularly, did the testator acknowledge to the witness Wilsey, that he had subscribed the will? — for that is the only point made in the case by either side.
That an actual formal acknowledgment was made, is not claimed by the respondent, but it is insisted, in his behalf, that there was a substantial compliance with this requirement of the statute, when the testator, with the instrument in his hand, declared it to be his last will and testament, and requested Wilsey to sign it as a witness.
According to the decision of the chancellor, in Chaffee v.Baptist Missionary Convention, supra, this was not sufficient. In that case, the subscribing witnesses testified, that *Page 422 
when they went to the decedent's room, she took the instrument, which then had her name to it, out of her drawer, and, putting her finger on her name, said: "I acknowledge this to be my last will and testament," or words to that effect. But she did not admit, in the presence of the witnesses, that she had subscribed her name to the will, or that it had been subscribed thereto by any other person by her direction, and the chancellor says: "The putting her finger upon the part of the will where the seal was, and acknowledging that the instrument was her last will and testament, was merely a compliance with the directions of the third subdivision of the fortieth section, which required her to declare the instrument which she asked the witnesses to attest, to be her last will and testament. But it did not supersede the necessity of an actual subscription in the presence of the witnesses, or an acknowledgment to each of them, that she had previously subscribed it, or had directed some other person to sign it with her name, which appeared thereon," and he held the will invalid, because "it was not subscribed by her in the presence of the witnesses, * * and because there is no proof that she acknowledged in their presence that her name subscribed to it, was put there by her, or by her direction, or in her presence."
In the case at bar, the declaration by the testator to Wilsey that the instrument was his last will and testament, was a distinct declaration required by the third subdivision of the section, and the request to Wilsey to sign as a witness, was in pursuance of the fourth subdivision, and neither was any more than a compliance with those subdivisions respectively, and they did not, either separately or together, supersede the necessity of a compliance with the requirement of the second subdivision. If the form of declaration or request had contained the acknowledgment required by the second subdivision, as if the testator had said, "This is my last will and testament, which I have signed, and which I wish you to sign as a witness," doubtless it would have been sufficient, for there would have been the acknowledgment of subscription, the publication, and the request required by the last three subdivisions *Page 423 
of the section. But to allow a mere compliance with the third and fourth subdivisions to answer as a compliance with the second, by implication, would, in effect, wholly ignore and nullify the second. The statute specifically requires that the subscription of the testator shall be made by him in the presence of each of the attesting witnesses, or shall be acknowledged by him to each of them to have been made by him. The acknowledgment satisfies the whole of this requirement, it being in the alternative. According to the theory of the respondent, the publication and request imply the acknowledgment, the reasoning being, that the production and publication of a will by the testator, it having his name upon it, and a request to the witness to attest it, is a virtual acknowledgment of the subscription. However correct the reasoning may be which leads to this conclusion, it is not safe to take the further step, which the theory calls for, and hold that it is also a sufficient
acknowledgment under the statute. Since the statute specifically requires not only the publication and the request, but also the acknowledgment, it is impossible to hold that the publication and request, although they imply an acknowledgment, are a full compliance with the statute. The acknowledgment, beyond what may be so implied, must also be had.
The construction of this statute by our own courts does not, I think, warrant the theory of the respondent. The case ofJauncey v. Thorn (2 Barb. Ch., 40) is relied upon to sustain the view taken by the respondent. But that case arose under the statute of 1813, and, like most of those which have arisen under the present statute, involved rather questions of evidence respecting the character and amount of testimony requisite to establish the necessary facts; and, from the testimony in that case, the chancellor came to the conclusion that the requisite formalities were actually complied with. In his discussion of the case, he refers to several English cases, which seem to favor the respondent's view, and on which he relies; but the case itself is not an authority for allowing the mere publication and request to operate by implication as a sufficient acknowledgment of the subscription *Page 424 
under the requirement of the present statute. All that the chancellor says conveying that idea, is with reference to the act of 1813, which was in force when the will in that case was made. The ground of his decision is shown at the close of his opinion, where he says: "Although this witness does not recollect the fact, I have no doubt from his testimony, and that of the other two witnesses, in connection with the circumstances to which I have referred, that the same formality of acknowledgment was gone through with, when Apps was asked to witness the will, as when Jones and Robinson witnessed it; and that, at the time they attested the instrument, all the subscribing witnessesunderstood it was the testator's will which they were attesting to by their signatures; and that the testator intended to admit that he had signed, sealed, and published it as such."
The case of Peck v. Cary (27 N.Y., 9) was also a case depending upon questions of evidence, whether sufficient to establish the due execution of the will or not; and in respect to the subscription or acknowledgment thereof, which was a question in the case. Judge DENIO; who gave the prevailing opinion, after reviewing the evidence, gives his conclusion as follows: "I cannot bring myself to entertain a serious doubt that the paper was actually signed in the presence of all three witnesses."
None of the cases in this State, which have arisen under this statute, give any countenance to the doctrine that the acknowledgment required by the fortieth section above referred to, can be made out by proof of the publication and request therein required; but they all assert or recognize the necessity of proof of each of the requisites contained in the four subdivisions of that section. In Lewis v. Lewis (1 Kern., 225), the decision in Chaffee v. Baptist MissionaryConvention (supra), is referred to as follows: "The testatrix who had subscribed the will by making her mark, but not in the presence of the attesting witnesses, afterward and in their presence, placed her finger on her name and said, "I acknowledge this to be my last will and testament." It was held, that the will was not duly executed, and I think the decision right. The *Page 425 
statute contemplates the subscription, or the acknowledgment thereof, in the presence of the witnesses, and a publication of the instrument as a will, are two distinct acts, and both are necessary to its due execution, and being explicit, and clear in terms, courts are not authorized to vary it by construction, ormake the one act stand for both. Upon this branch of the statute, it is the subscription, and not the will which is to be acknowledged."
In Remsen v. Brinkerhoff (26 Wend., 331), Chief Justice NELSON says: "Nothing can be more explicit than the law of 1830. Four distinct ingredients, as declared, must enter into, and together constitute one entire complex substance, essential to the complete execution," and, after specifying those four ingredients from section forty, he continues, "now, it is obvious that every one of these four requisites in contemplation of the statute, is to be regarded as essential as another; that there must be a concurrence of all to give validity to the act, and that the omission of either is fatal."
The decisions in our courts, although they hold parties to a strict compliance with each requirement of the statute, have been much less strict in their construction of the evidence offered to prove such compliance, and have in some cases admitted wills to probate where from the whole case they could spell out such compliance, although the attesting witnesses were unable to recall to their recollection the existence of the necessary facts. Such was the case in Peck v. Cary; Jauncey v. Thorn;Lewis v. Lewis (supra), and in Orser v. Orser
(24 N.Y., 51), and Tarrant v. Ware (25 id., 425, note). "The most liberal presumptions in favor of the due execution of wills are sanctioned by the courts, when, from lapse of time or otherwise, it might be impossible to give any positive evidence on the subject." (Jauncey v. Thorn.) "But, if on examining all the witnesses, and considering the attending circumstances, a reasonable doubt remains whether one or more of the directions of the statute have not been omitted, the probate must be refused, although it may appear probable that the paper expresses the testator's intentions." (Tarrant v. Ware, 25 N.Y., 429.) *Page 426 
In the cases above referred to, in which the want of recollection of the attesting witnesses as to the occurrence of the necessary facts has been in the way of the probate, much stress has been laid upon the existence of the usual attestation clause as overcoming such want of recollection.
In the present case I do not see any opportunity for holding that the acknowledgment was made, unless it is inferred from the publication and request to the witness to sign as a witness. The attestation clause asserting the acknowledgment does not exist, and there is no circumstance, except the one just referred to, tending to prove it. There is the evidence of both the attesting witnesses that the acknowledgment of subscription was not made, and against this even a full attestation clause would not have prevailed.
I cannot but think the decision of the surrogate right, and that the judgment of the Supreme Court should be reversed, and that of the surrogate affirmed.
GROVER, J., concurred in this opinion.
Judgment affirmed. *Page 427